—Appeal by defendant, as limited by his motion, from two sentences of the County Court, Nassau County, both imposed February 27, 1979, upon his convictions of two counts of attempted burglary in the third degree, on his pleas of guilty, the sentences being concurrent indeterminate terms of imprisonment, each with a maximum of three years. Sentences modified, as a matter of discretion in the interest of justice, by reducing each to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentences affirmed and case remitted to the County Court to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The *641sentences were excessive to the extent indicated herein. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.